Application for stay, presented to Justice Rehnquist, and by him referred to the Court, is denied, insofar as it relates to the claims of respondent class members whose benefits were terminated on or after December 6, 1982, or who completed the administrative appeal process on or after December 6, 1982. As to all other members of the respondent class, the application for stay of judgment of the United States Court of Appeals for the Ninth Circuit is granted, pending the timely filing and final disposition of a petition for writ of certiorari.